Evans, P. J.
1. In giving a summary of the defendant’s contention, -which if true would acquit him of the crime, the trial judge is not bound to instruct the jury, in immediate connection, that if the enumerated circumstances are found to be true, they should acquit the defendant, where the court charges the law appropriate to the case.
2. - The corpus delicti may be proved by circumstantial evidence, and it is not error for the court to so charge. ,
3. The evidence against the accused, while circumstantial, was sufficient to support the verdict, and the trial judge did not abuse his discretion in refusing to set aside the verdict.

Judgment affirmed.


All the Justices concur.